                                     Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 1 of 17 Page ID #:1



                                        1   SPENCER P. HUGRET (SBN: 240424)
                                            shugret@grsm.com
                                        2   AMY MACLEAR (SBN: 215638)
                                            amaclear@grsm.com
                                        3   KATHERINE P. VILCHEZ (SBN: 212179)
                                            kvilchez@grsm.com
                                        4   TRINA M. CLAYTON (SBN: 204215)
                                            tclayton@grsm.com
                                        5   GORDON REES SCULLY MANSUKHANI, LLP
                                            275 Battery Street, Suite 2000
                                        6   San Francisco, CA 94111
                                            Telephone: (415) 986-5900
                                        7   Facsimile: (415) 986-8054
                                        8   Attorneys for Defendant
                                            FCA US LLC
                                        9
                                                               UNITED STATES DISTRICT COURT
                                       10
                                                             CENTRAL DISTRICT OF CALIFORNIA
                                       11
Gordon Rees Scully Mansukhani, LLP




                                            IRMA L. ANDERSON,                       )   Case No.
   275 Battery Street, Suite 2000




                                       12                                           )
     San Francisco, CA 94111




                                                                      Plaintiff     )   FCA US LLC’S NOTICE OF
                                       13                                           )   REMOVAL OF ACTION
                                                  vs.                               )   PURSUANT TO 28 U.S.C. §§ 1332,
                                       14                                           )   1441, 1446
                                            FCA US LLC; CERRITOS DODGE              )
                                       15   CHRYSLER JEEP; and DOES 1               )   State Court Complaint Filed:
                                            through 10, inclusive                       November 26, 2019
                                       16                                           )
                                                                      Defendants.   )
                                       17                                           )   Removal Date: April 12, 2021
                                                                                    )
                                       18                                           )
                                                                                    )
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                              FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                                U.S.C. §§ 1332, 1441, 1446
                                     Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 2 of 17 Page ID #:2



                                        1                              NOTICE OF REMOVAL
                                        2   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                        3          PLEASE TAKE NOTICE that Defendant FCA US, LLC (“FCA”), by its
                                        4   counsel GORDON REES SCULLY MANSUKHANI LLP, hereby removes to this
                                        5   court, pursuant to 28 U.S.C. §§§ 1332, 1441, and 1446, based on diversity of
                                        6   citizenship, the claims pending as Case No. 20STCV21229 of the Superior Court
                                        7   of California, County of Los Angeles. In support of this removal, FCA states as
                                        8   follows:
                                        9   I.     THE REMOVED CASE
                                       10          1.   The removed case is a civil action commenced in the Superior Court
                                       11   of California, County of Los Angeles by Plaintiff IRMA ANDERSON (“Plaintiff”)
Gordon Rees Scully Mansukhani, LLP




                                            against FCA, entitled Irma Anderson v. FCA US, LLC, et al., Case No.
   275 Battery Street, Suite 2000




                                       12
     San Francisco, CA 94111




                                       13   19STCV42775 (the “State Action”). The two originally named Defendants were
                                       14   FCA and Cerritos Dodge, Inc. dba Cerritos Dodge Chrysler Jeep Ram erroneously
                                       15   sued as Cerritos Dodge Chrysler Jeep (“Cerritos Dodge”) (collectively,
                                       16   “Defendants”). (See Exh. A to the Declaration of Trina M. Clayton [“Clayton
                                       17   Decl.”], filed concurrently herewith.) FCA is the only remaining named Defendant
                                       18   in the case as Plaintiff dismissed Cerritos Dodge on March 12, 2021. (See Exh. B
                                       19   to Clayton Decl.)
                                       20          2.   Plaintiff filed the State Action on November 12, 2019, asserting six
                                       21   causes of action against FCA: five causes of action alleging breaches of implied
                                       22   and express warranties under California’s Song-Beverly Consumer Warranty Act
                                       23   and a single cause of action for Fraudulent Concealment. Plaintiff alleges the same
                                       24   cause of action for breach of Implied Warranty of Merchantability against FCA
                                       25   and Cerritos Dodge jointly. (See Exh. A to the Clayton Decl.)
                                       26         3.    FCA and Cerritos Dodge were both served with the Complaint on
                                       27 December 5, 2019.

                                       28          4.   On January 2, 2020, Defendants petitioned for Removal of this action

                                                                                    -1-
                                                 FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                                   U.S.C. §§ 1332, 1441, 1446
                                     Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 3 of 17 Page ID #:3



                                        1   based on Plaintiff’s fraudulent joinder of Cerritos Dodge. (See Exh. M to the
                                        2   Clayton Decl.)     The Court remanded the case back to Los Angeles County
                                        3   Superior Court on February 27, 2020, holding that FCA had not met its “heavy
                                        4   burden” to demonstrate fraudulent joinder. (See Exh. XX, to the Clayton Decl.)
                                        5           5.    On May 15, 2020, Cerritos Dodge moved to compel arbitration in
                                        6   accordance with the express terms of the controlling Arbitration Provision. (See
                                        7   Exhs. GGG – III to the Clayton Decl.)
                                        8           6.    The hearing on Cerritos Dodge’s Motion came before the Los Angeles
                                        9   County Superior Court on October 6, 2020. The Court granted Cerritos Dodge’s
                                       10   Motion, and stayed the action pending arbitration. (See Exh. DDDD, to the
                                       11   Clayton Decl.)
Gordon Rees Scully Mansukhani, LLP




                                                    7.    On March 12, 2021, without Plaintiff taking any action to pursue her
   275 Battery Street, Suite 2000




                                       12
     San Francisco, CA 94111




                                       13   claim against Cerritos Dodge for almost 16 months, Cerritos Dodge was dismissed
                                       14   from this action. (See Exh. B to the Clayton Decl.)
                                       15   II.     PROCEDURAL REQUIREMENTS
                                       16           8.    Generally, a defendant has thirty (30) days from the date of service of
                                       17   a copy of the complaint to remove a case. 28 U.S.C. § 1446(b). However, if the
                                       18   case stated by the initial pleading is not removable, a defendant has thirty (30) days
                                       19   from the date of service or receipt of a copy of an amended pleading, motion, order
                                       20   or other paper from which it may first be ascertained that the case is one which is
                                       21   or has become removable to remove a case. 28 U.S.C. § 1446(3).
                                       22           9.    FCA received notice of this matter after it was served with a copy of
                                       23   the Complaint on December 5, 2019. As of the date of service on FCA, this matter
                                       24   was not removable as the Complaint did not contain facts that gave rise to a
                                       25   “federal question” and, with the inclusion of Defendant Cerritos Dodge, a
                                       26   California entity (See Exh. A to the Clayton Decl., ¶¶ 2, 5), complete diversity of
                                       27   citizenship did not exist. 28 U.S.C. § 1332.
                                       28           10.   “[O]nly a voluntary act of the plaintiff [can] bring about removal to

                                                                                     -2-
                                                  FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                                    U.S.C. §§ 1332, 1441, 1446
                                     Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 4 of 17 Page ID #:4



                                        1   federal court.” Self v. Gen. Motors Corp., 588 F.2d 655, 658 (9th Cir. 1978). This
                                        2   rule is known as the “voluntary-involuntary” rule, and “requires that a suit remain
                                        3   in state court unless a ‘voluntary’ act of the plaintiff brings about a change that
                                        4   renders the case removable.” See Id. at 657. A dismissal entered at the request of a
                                        5   party is a voluntary act. Heller v. American States Insurance Company, 2016 WL
                                        6   1170891, *3 (C.D. Cal. 2016), (citing D & J, Inc. v. Ferro Corp., (1986) 176 Cal.
                                        7   App. 3d 1191, 1194).
                                        8         11.     Plaintiff filed a Request for Dismissal as to Cerritos Dodge on March
                                        9   12, 2021. (See Exh. B to the Clayton Decl.) In light of Plaintiff’s voluntary
                                       10   dismissal of Cerritos Dodge, FCA recognized this matter was now removable to
                                       11   Federal Court based on complete diversity of citizenship.
Gordon Rees Scully Mansukhani, LLP




                                                  12.     Based upon the Retail Installment Sales Contract, counsel for FCA
   275 Battery Street, Suite 2000




                                       12
     San Francisco, CA 94111




                                       13   was able to ascertain the amount in controversy. (See Exh. C to the Clayton Decl.)
                                       14         13.     Pursuant to Fed. R. Civ. Pro. 6(a), a period of greater than 30 days
                                       15   since March 12, 2021 has not elapsed.
                                       16         14.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and
                                       17   orders for the State Action in FCA’s possession are contained in Exhibits A-B and
                                       18   D-IIII to the Clayton Declaration, filed herewith.
                                       19         15.     Pursuant to 28 U.S.C. § 1446(a), venue is proper in the Northern
                                       20   District of California because this district embraces the place in which the State
                                       21   Action has been pending.
                                       22         16.     Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice
                                       23   of Removal will be filed with the Superior Court of California, County of Santa
                                       24   Clara promptly after filing of same in this Court.
                                       25         17.     Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice
                                       26   of Removal will be given to all adverse parties promptly after the filing of same in
                                       27   this Court.
                                       28         18.     If any question arises as to the propriety of the removal of this action,

                                                                                      -3-
                                               FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                                 U.S.C. §§ 1332, 1441, 1446
                                     Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 5 of 17 Page ID #:5



                                        1   FCA requests the opportunity to conduct discovery, brief any disputed issues and
                                        2   to present oral argument in favor of its position that this case is properly
                                        3   removable.
                                        4          19.   Nothing in this Notice of Removal shall be interpreted as a waiver or
                                        5   relinquishment of FCA’s right to assert defenses including, without limitation, the
                                        6   defenses of (i) lack of jurisdiction over person, (ii) improper venue and/or forum
                                        7   non conveniens, (iii) insufficiency of process, (iv) insufficiency of service of
                                        8   process, (v) improper joinder of claims and/or parties, (vi) failure to state a claim,
                                        9   (vii) failure to join indispensable party(ies), or (viii) any other procedural or
                                       10   substantive defense available under state or federal law.
                                       11   III.   THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET
Gordon Rees Scully Mansukhani, LLP




                                                   20.   For diversity jurisdiction over a claim, the amount in controversy
   275 Battery Street, Suite 2000




                                       12
     San Francisco, CA 94111




                                       13   must exceed $75,000. See 28 U.S.C. § 1332. The amount in controversy in this
                                       14   action exceeds $75,000, exclusive of interest and costs.
                                       15          21.   The removing party’s initial burden is to “file a notice of removal that
                                       16   includes ‘a plausible allegation that the amount in controversy exceeds the
                                       17   jurisdictional threshold.’” Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th
                                       18   Cir. 2015) (quoting Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct.
                                       19   547, 554 (2014)). “By design, § 1446(a) tracks the general pleading requirement
                                       20   stated in Rule 8(a)” which requires only that the grounds for removal be stated in a
                                       21   “short and plain statement.” Dart, 135 S. Ct. at 553.
                                       22          22.   Generally, a federal district court will first “consider whether it is
                                       23   ‘facially apparent’ from the complaint that the jurisdictional amount is in
                                       24   controversy.” Abrego v. Dow Chem. Co., 443 F.3d 676, 690 (9th Cir. 2006)
                                       25   (internal citation omitted). But a defendant may remove a suit to federal court
                                       26   notwithstanding the failure of the plaintiffs to plead the required amount. Absent
                                       27   the facial showing from the complaint, the court may consider facts averred in the
                                       28   removal petition. Id. Next, if the defendant’s allegation(s) regarding the amount

                                                                                     -4-
                                               FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                                 U.S.C. §§ 1332, 1441, 1446
                                     Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 6 of 17 Page ID #:6



                                        1   in controversy is challenged, then “both sides submit proof and the court decides,
                                        2   by a preponderance of the evidence, whether the amount-in-controversy
                                        3   requirement has been satisfied.” Ibarra, 775 F.3d at 1195. At that time, “it may be
                                        4   appropriate to allow discovery relevant to [the] jurisdictional amount prior to
                                        5   remanding.” Abrego, 443 F.3d at 691 (internal citation omitted).
                                        6         23.    FCA disputes that it is liable for any damages whatsoever to Plaintiff.
                                        7   Nevertheless, FCA can demonstrate that the amount in controversy exceeds
                                        8   $75,000 under the “preponderance of the evidence” standard. See Guglielmino v.
                                        9   McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007). The standard requires
                                       10   only that the removing party present evidence that “it is more likely than not” that
                                       11   the amount in controversy is satisfied. Id.
Gordon Rees Scully Mansukhani, LLP




                                                  24.    In the case at bar, Plaintiff seeks monetary relief. This is a products
   275 Battery Street, Suite 2000




                                       12
     San Francisco, CA 94111




                                       13   liability case. Plaintiff alleges breach of express and implied warranties under the
                                       14   Song-Beverly Consumer Warranty Act; Plaintiff also alleges a claim for fraudulent
                                       15   inducement-concealment with a prayer for punitive damages.         (See Exh. A to
                                       16   Clayton Decl., ¶¶148-165, and Prayer for Relief at p. 27:2-12).
                                       17         25.    Plaintiff alleges that on or about May 10, 2012, Plaintiff purchased a
                                       18   2012 Chrysler 300 and that, during the warranty period, “the Vehicle contained
                                       19   developed defects…[that] substantially impair the use, value or safety of the
                                       20   Vehicle.” (See Exh. A to Clayton Decl., ¶¶ 7-9.)
                                       21         26.    Plaintiff seeks monetary relief under the Song-Beverly Act including:
                                       22   reimbursement of the price paid for the vehicle, all incidental, consequential and
                                       23   general damages, costs and expenses, attorney’s fees, and a civil penalty of up to
                                       24   two times the amount of actual damages. (See Exh. A to Clayton Decl., Prayer for
                                       25   Relief at p. 27:2-12)
                                       26         27.    The amount in controversy calculation includes civil penalties under
                                       27   the Song-Beverly Act. Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004,
                                       28   1009 (N.D. Cal. 2002).

                                                                                     -5-
                                               FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                                 U.S.C. §§ 1332, 1441, 1446
                                     Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 7 of 17 Page ID #:7



                                        1         28.    The amount in controversy also includes reasonable estimates of
                                        2   attorney’s fees. Id. at 1011; Guglielmino v. McKee Foods Corp., 506 F.3d 696,
                                        3   700 (9th Cir. 2007); Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir.
                                        4   1998).
                                        5         29.    The amount in controversy calculation includes punitive damages.
                                        6   (Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001).)
                                        7         30.    The Song-Beverly Act allows for the recovery of attorney’s fees. (See
                                        8   Clayton Decl., ¶113).
                                        9         31.    The total sale price of the vehicle was $41,724.86 (See Clayton Decl.,
                                       10   ¶ 26, Exh. C.)
                                       11         32.    Even before taking attorney’s fees into account, if Plaintiff was to
Gordon Rees Scully Mansukhani, LLP




                                            prevail on her Song-Beverly claims, she could be awarded damages of $75,000.00
   275 Battery Street, Suite 2000




                                       12
     San Francisco, CA 94111




                                       13   or more if awarded statutory civil penalties. Plaintiff’s actual damages of purchase
                                       14   price of $41,724.86 plus $83,449.72 as a two times civil penalty pursuant to the
                                       15   Song-Beverly Act, totals $125,174.58. (See Clayton Decl., ¶¶ 26, 27.) This does
                                       16   not even take into account Plaintiff’s claim for punitive damages.
                                       17         33.    Thus, the total amount in controversy therefore exceeds $75,000.00.
                                       18   The amount in controversy is satisfied. (See Clayton Decl., ¶21; Cal. Civ. Code §
                                       19   1793.2(d)(2)(B)-(C); § 1794(c)).
                                       20   IV.   DIVERSITY OF CITIZENSHIP EXISTS
                                       21         34.    Plaintiff is, and was at the time of filing of the Complaint, a citizen
                                       22   and resident of California. (See Exh. A to Clayton Decl., ¶2; Ervin v. Ballard
                                       23   Marine Constr., Inc. (N.D.Cal. Aug. 11, 2016, No. 16-cv-02931-WHO) 2016
                                       24   U.S.Dist. LEXIS 106507, at *8 [internal citations omitted] (Plaintiff’s complaint
                                       25   stated only that he was a resident of Oregon, it made no statement as to Plaintiff’s
                                       26   citizenship. The Court found that for diversity purposes Plaintiff is a citizen of the
                                       27   state in which they reside in the absence of evidence to the contrary.)).
                                       28         35.    FCA is not a citizen of California for purposes of diversity

                                                                                     -6-
                                               FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                                 U.S.C. §§ 1332, 1441, 1446
                                     Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 8 of 17 Page ID #:8



                                        1   jurisdiction. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899
                                        2   (9th Cir. 2006) [“An LLC is a citizen of every state of which its owners/member
                                        3   are citizens.”].
                                        4          36.    FCA is a limited liability company and its sole member is FCA North
                                        5   America Holdings LLC, also a limited liability company, and the sole member of
                                        6   FCA North America Holdings LLC is Fiat Chrysler Automobiles N.V., a public
                                        7   company incorporated under the laws of the Netherlands and its principal place of
                                        8   business is London, United Kingdom. Recently, FCA consummated a merger with
                                        9   Peugeot S.A., and the entity was renamed “Stellantis N.V.” on January 16, 2021.
                                       10   The principal executive offices of the Stellantis N.V are located at Singaporestraat
                                       11   92-100, 1175 RA Lijnden, the Netherlands. (See Exhs. FFFF - IIII to Clayton
Gordon Rees Scully Mansukhani, LLP




                                            Decl., ¶¶ 109-112; FCA’s Corporate Disclosure Statement filed concurrently
   275 Battery Street, Suite 2000




                                       12
     San Francisco, CA 94111




                                       13   herewith; see also Fed. R. Evid. 201(b)(2) [courts may judicially notice facts that
                                       14   “can be accurately and readily determined from sources whose accuracy cannot
                                       15   reasonably be questioned.”]; In re Wet Seal, Inc. Sec. Litig., 518 F. Supp. 2d 1148,
                                       16   1158 (C.D. Cal. 2007) [“the Court may properly take judicial notice of the SEC
                                       17   filings as public records of undisputed authenticity.”]).
                                       18          37.    Because FCA is a limited liability company, and because its ultimate
                                       19   owner is a foreign corporation formed under the laws of the Netherlands, FCA is
                                       20   not considered a citizen of California for purposes of diversity jurisdiction.
                                       21          38.    Accordingly, complete diversity exists between Plaintiff and FCA.
                                       22          39.    Since the dismissal of Cerritos Dodge on March 12, 2021, no other
                                       23   parties remain in this action.
                                       24   V.     PLAINTIFF NAMED DEFENDANT STEVENS CREEK IN BAD
                                                   FAITH AND ACCORDINGLY, REMOVAL IS TIMELY UNDER 28
                                       25          U.S.C. § 1446(C)(1)
                                       26          40.    A diversity case where the initial pleading is not removable “may not
                                       27   be removed more than 1 year after the commencement of the action, unless the
                                       28   district court finds that the plaintiff has acted in bad faith in order to prevent a

                                                                                      -7-
                                                 FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                                   U.S.C. §§ 1332, 1441, 1446
                                     Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 9 of 17 Page ID #:9



                                        1   defendant from removing the action.” 18 U.S.C. § 1446(c)(1). The bad faith
                                        2   exception applies to “plaintiffs who joined—and then, after one year, dismissed—
                                        3   defendants [whom] they could keep in the suit, but that they did not want to keep
                                        4   in the suit, except as removal spoilers.” Aguayo v. AMCO Ins. Co., 59 F. Supp. 3d
                                        5   1225, 1266 (D.N.M. 2014). Whether a plaintiff has acted in bad faith to prevent
                                        6   removal requires examination plaintiff’s subjective intent, as the text of section
                                        7   1466(c)(1) “strongly suggest[s] intentionality and purpose.” (Id.)
                                        8        41.     FCA contends that Plaintiff joined Cerritos Dodge, a non-diverse
                                        9 defendant, in bad faith and for no reason other than to defeat diversity jurisdiction

                                       10 and prevent removal of the action to federal court.

                                       11         42.    The Ninth Circuit has not defined a standard for district courts to use
Gordon Rees Scully Mansukhani, LLP




                                            when evaluating the 28 U.S.C. § 1446(c)(1) bad faith exception. Kolova v. Allstate
   275 Battery Street, Suite 2000




                                       12
     San Francisco, CA 94111




                                       13   Ins. Co., 438 F. Supp. 3d 1192, 1196 (W.D. Wash. 2020).
                                       14        43.     However, “[d]istrict courts in other circuits have found bad faith
                                       15 where ‘the plaintiff engaged in strategic gamesmanship to prevent a defendant’s

                                       16 removal from state court.’” Heller v. American States Insurance Company, 2016

                                       17 WL 1170891, *3 (C.D. Cal. 2016) citing Ehrenreich v. Black, 994 F.Supp.2d 284,

                                       18 288 (E.D. N.Y. 2014). As a part of that inquiry, courts have considered the timing

                                       19 of naming and dismissing the non-diverse defendant, the explanation given for

                                       20 dismissal, and whether the plaintiff actively litigated the case in “any capacity”

                                       21 against a non-diverse defendant before dismissal. See Heacock v. Rolling Frito-Lay

                                       22 Sales, LP, 2016 WL 4009849, at *3 (W.D. Wash. 2016); Aguayo v. AMCO Ins. Co.,

                                       23 59 F. Supp. 3d 1225, 1263 (D.N.M. 2014).

                                       24        44.     To determine whether the plaintiff “actively litigated” the case, Courts
                                       25 look to the following factors as “ permissible purposes for naming and keeping a

                                       26 defendant in a case: (i) recovering damages from the defendant pursuant to a

                                       27 judgment; (ii) obtaining a judgment against the defendant, even if the plaintiff

                                       28 knows the defendant will be unable to satisfy the judgment; (iii) obtaining a

                                                                                     -8-
                                               FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                                 U.S.C. §§ 1332, 1441, 1446
                            Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 10 of 17 Page ID #:10



                                      1 settlement from the defendant, even if the plaintiff has already decided that it would

                                      2 not under any circumstances be economical to take the defendant to trial; (iv)

                                      3 leveraging the claims against the defendant to encourage the defendant to testify on

                                      4 the plaintiff's behalf against other defendants; or (v) obtaining discovery from the

                                      5 defendant by virtue of the increased scope of discovery available against parties

                                      6 relative to nonparties.” Aguayo, 25 F.Supp.2d at 1262-1295.

                                      7        45.     Initially, the Complaint’s allegations regarding Cerritos Dodge are
                                      8 non-specific and do not identify any fact, specific repair, or occurrence in support of

                                      9 any alleged breach of implied warranty of merchantability cause of action. (See

                                     10 Exh. A to Clayton Decl., ¶¶ 5, and 142-146.)

                                     11         46.    Moreover, Plaintiff named Cerritos Dodge as a defendant in its initial
Gordon Rees Scully Mansukhani, LLP




                                          Complaint on November 26, 2019, and dismissed this dealer defendant 16 months
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   later, on March 12, 2021.
                                     14         47.    During this 16 month period, the case was removed to federal court
                                     15   based on FCA’s allegation Plaintiff fraudulently joined Cerritos Dodge in order to
                                     16   defeat diversity jurisdiction, and that Plaintiff had no intention of prosecuting her
                                     17   claims against Cerritos Dodge. While the Court ultimately this action, holding that
                                     18   FCA had not met its “heavy burden” to demonstrate fraudulent joinder, Plaintiff
                                     19   was clearly on notice that failure to prosecute her claim against Cerritos Dodge
                                     20   was a point of contention.
                                     21         48.    Despite this understanding, Plaintiff did nothing to pursue her claim
                                     22   against Cerritos Dodge. That is, Plaintiff did not conduct any written discovery
                                     23   related to Cerritos Dodge, did not notice any depositions related to Cerritos Dodge,
                                     24   and did not engage in any motion work related to Cerritos Dodge. (See Clayton
                                     25   Decl., ¶¶14,17.)This is juxtaposed to the fact that, as to FCA, Plaintiff propounded
                                     26   over 270 written discovery requests, including 33 Form Interrogatories, 38 Special
                                     27   Interrogatories, 87 Requests for Production, and 43 Requests for Admission on
                                     28   April 3, 2020; with an additional 72 Requests for Production propounded on

                                                                                   -9-
                                             FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                               U.S.C. §§ 1332, 1441, 1446
                            Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 11 of 17 Page ID #:11



                                      1   August 19, 2020.        (See Clayton Decl., ¶ 15.) Moreover Plaintiff additionally
                                      2   scheduled and served a notice of deposition and request for production of
                                      3   documents for FCA’s person most knowledgeable on April 3, 2020. (See Clayton
                                      4   Decl., ¶ 16.)
                                      5           49.     For five months after Cerritos Dodge’s Motion to Compel Arbitration
                                      6   was granted, Plaintiff failed to pursue arbitration of her claims against Cerritos
                                      7   Dodge. (See Clayton Decl., ¶¶ 13, 18.)
                                      8           50.     Quite simply, Plaintiff did not litigate (or arbitrate) any part of her
                                      9   case against Cerritos Dodge before voluntarily dismissing this Defendant.
                                     10           51.     In further evidence of Plaintiff’s bad faith, even though Cerritos
                                     11   Dodge’s Motion to Compel was heard in October 2020, less than one year from
Gordon Rees Scully Mansukhani, LLP




                                          the filing of her Complaint, Plaintiff waited until March 2021 to dismiss Cerritos
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   Dodge. This delay was clearly designed to push the dismissal past the “one-year
                                     14   mark” for removal based on diversity of citizenship as set forth in 18 U.S.C. §
                                     15   1446(c)(1).
                                     16           52.     Moreover, FCA knew at the outset of the case that Plaintiff had no
                                     17   intention of prosecuting this claim against Cerritos Dodge. (See Clayton Decl., ¶
                                     18   114).    Indeed, FCA’s counsel’s experience in opposing automotive product
                                     19   liability cases has been that individual FCA dealerships have not been regularly
                                     20   sued. (Id.) Plaintiff’s counsel’s relatively recent practice of joining FCA-authorized
                                     21   dealership defendants has not resulted in additional recovery for a plaintiff beyond
                                     22   amounts paid by a manufacturer under the Song-Beverly Consumer Warranty Act.
                                     23   (Id.) Plaintiff’s counsel routinely joins dealership defendants, only to ignore them
                                     24   in terms of all discovery efforts, motion practice, and settlement communications.
                                     25   (Id.) For example:
                                     26                 a. In Los Angeles County Superior Court Case No. 19STCV28436,
                                     27   Plaintiff’s counsel here represented plaintiff Annette Carrillo in suing FCA and
                                     28   dealership defendant Cerritos Dodge Chrysler Jeep in her complaint filed August

                                                                                     -10-
                                             FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                               U.S.C. §§ 1332, 1441, 1446
                            Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 12 of 17 Page ID #:12



                                      1   12, 2019. (See Clayton Decl., ¶ 114, a.) Carrillo dismissed dealership defendant
                                      2   from the action on January 12, 2021, 17 months after filing her complaint and a
                                      3   mere two days before dealership defendant’s Motion to Compel Arbitration was
                                      4   scheduled to be heard. (See Clayton Decl., ¶ 114, a., and Exh. JJJJ.) Carrillo
                                      5   failed to identify any fact, specific repair or occurrence related to the cause of
                                      6   action against dealership defendant. (See Clayton Decl., ¶ 114, a.) For 17 months
                                      7   after suing the dealership defendant, Carrillo conducted no written discovery, did
                                      8   not notice any depositions, nor engage in any motion work related to dealership
                                      9   defendant. (Id.)
                                     10            b. In Orange County Superior Court Case No. 30-2019-01080096-CU-
                                     11   BC-CJC, Strategic Legal Practices represented plaintiff Andrew Leigh in suing
Gordon Rees Scully Mansukhani, LLP




                                          FCA and dealership defendant Chrysler Jeep Dodge of Temecula in his initial
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   complaint filed on June 28, 2019. (See Clayton Decl., ¶ 114, b.) Leigh dismissed
                                     14   the dealership defendant from the action on January 22, 2021, 19 months after
                                     15   filing his complaint and at the same time his opposition to dealership defendant’s
                                     16   Motion to Compel Arbitration became due. (See Clayton Decl., ¶ 114, b., and Exh.
                                     17   KKKK.) Leigh failed to identify any fact, specific repair or occurrence related to
                                     18   the cause of action against dealership defendant. (See Clayton Decl., ¶ 114, b.) For
                                     19   19 months after suing the dealership defendant, Leigh conducted no written
                                     20   discovery, did not notice any depositions, nor engage in any motion work related to
                                     21   dealership defendant. (Id.)
                                     22            c. In Orange County Superior Court Case No. 30-2019-01092187-CU-
                                     23   BC-CJC, Strategic Legal Practices represented plaintiffs Eric Garant and Valerie
                                     24   Senior in suing FCA and dealership defendant Tuttle-Click Tustin, Inc. (See
                                     25   Clayton Decl., ¶ 114, c.) Garant dismissed the dealership defendant from the
                                     26   action on September 24, 2020, 13 months after filing his complaint and on the
                                     27   same day of dealership defendant’s Motion to Compel Arbitration hearing. (See
                                     28   Clayton Decl., ¶ 114, c., and Exh. LLLL.) Garant failed to identify any fact,

                                                                                  -11-
                                             FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                               U.S.C. §§ 1332, 1441, 1446
                            Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 13 of 17 Page ID #:13



                                      1   specific repair or occurrence related to dealership defendant’s alleged negligent
                                      2   repair. (See Clayton Decl., ¶ 114, c.) For 13 months after suing the dealership
                                      3   defendant, Garant conducted no written discovery, did not notice any depositions,
                                      4   nor engage in any motion work related to dealership defendant. (Id.)
                                      5            d. In Ventura County Superior Court Case No. 56-2020-00543611-CU-
                                      6   BC-VTA, Strategic Legal Practices represented plaintiffs Esmarei Habibi and
                                      7   Shahnaz Mohammadi in suing FCA and dealership defendant WB Simi Valley
                                      8   CDJR, LLC in their initial complaint filed on July 24, 2020. (See Clayton Decl., ¶
                                      9   114, d.) Habibi dismissed the dealership defendant from the action on February 8,
                                     10   2021, six months after filing their complaint and at the same time the opposition to
                                     11   dealership defendant’s Motion to Compel Arbitration became due. (See Clayton
Gordon Rees Scully Mansukhani, LLP




                                          Decl., ¶ 114, d., and Exh. MMMM.) Habibi failed to identify any fact, specific
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   repair or occurrence related to the cause of action against dealership defendant.
                                     14   (See Clayton Decl., ¶ 114, d.) For at least six months, and counting, after suing the
                                     15   dealership defendant, Habibi conducted no written discovery, did not notice any
                                     16   depositions, nor engage in any motion work related to dealership defendant. (Id.)
                                     17            e. In Los Angeles County Superior Court Case No. 19STCV41479,
                                     18   Strategic Legal Practices represented plaintiff Raphael Aldo Mimoun in suing FCA
                                     19   and dealership defendant Russell Westbrook Chrysler Dodge Jeep Ram in his
                                     20   initial complaint filed on November 18, 2019. (See Clayton Decl., ¶ 114, e.)
                                     21   Plaintiff executed FCA’s 998 Offer to Compromise on August 28, 2020, the day
                                     22   before its expiration and after an August 12, 2020 ruling that granted defendant
                                     23   dealership’s Motion to Compel Arbitration. (See Clayton Decl., ¶ 114, e., and Exh.
                                     24   NNNN.) Mimoun failed to identify any fact, specific repair or occurrence related to
                                     25   the cause of action against dealership defendant. (See Clayton Decl., ¶ 114, e.) For
                                     26   nine months after suing the dealership defendant, Mimoun conducted no written
                                     27   discovery, did not notice any depositions, nor engage in any motion work related to
                                     28   dealership defendant. (Id.)

                                                                                  -12-
                                             FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                               U.S.C. §§ 1332, 1441, 1446
                            Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 14 of 17 Page ID #:14



                                      1            f. In Los Angeles County Superior Court Case No. 20STCV32807,
                                      2   Plaintiff’s counsel here represented plaintiff Catherine Petersen in suing FCA and
                                      3   dealership defendant Shaver Automotive Group in her initial complaint filed on
                                      4   August 27, 2020. (See Clayton Decl., ¶ 114, f.) Petersen filed a Request for
                                      5   Dismissal as to dealership defendant on January 21, 2021, four days before
                                      6   dealership defendant’s Motion to Compel Arbitration was scheduled to be heard.
                                      7   (See Clayton Decl., ¶ 114, f., and Exh. OOOO.) Petersen failed to identify any
                                      8   fact, specific repair or occurrence related to the cause of action against dealership
                                      9   defendant. (See Clayton Decl., ¶ 114, f.) For five months after suing the dealership
                                     10   defendant, Petersen conducted no written discovery, did not notice any
                                     11   depositions, nor engage in any motion work related to dealership defendant. (Id.)
Gordon Rees Scully Mansukhani, LLP




                                                    g. In Los Angeles County Superior Court Case No. 20STCV26763,
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   Plaintiff’s counsel here represented plaintiffs Rachel Enney and Ronald Monk in
                                     14   suing FCA and dealership defendant Central Valley Chrysler Jeep Dodge Ram in
                                     15   their complaint filed on July 16, 2020. (See Clayton Decl., ¶ 114, g.) Enney filed a
                                     16   Request for Dismissal as to dealership defendant on January 7, 2021, days before
                                     17   plaintiff’s Opposition to dealership defendant’s Motion to Compel Arbitration was
                                     18   due. (See Clayton Decl., ¶ 114, g., and Exh. PPPP.) Enney failed to identify any
                                     19   fact, specific repair or occurrence related to the cause of action against dealership
                                     20   defendant. (See Clayton Decl., ¶ 114, g.) For six months after suing the dealership
                                     21   defendant, Enney conducted no written discovery, did not notice any depositions,
                                     22   nor engage in any motion work related to dealership defendant. (Id.)
                                     23            h. In Los Angeles County Superior Court Case No. 20STCV21007,
                                     24   Plaintiff’s counsel here represented plaintiffs Antonio and Josefina Castaneda in
                                     25   suing FCA and dealership defendant Bravo Chrysler Dodge Jeep Ram of Alhambra
                                     26   in their complaint filed on June 3, 2020. (See Clayton Decl., ¶ 114, h.) Castaneda
                                     27   filed a Request for Dismissal as to the dealership defendant from the action on
                                     28   January 29, 2021, approximately eight months after filing their complaint and at

                                                                                  -13-
                                             FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                               U.S.C. §§ 1332, 1441, 1446
                            Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 15 of 17 Page ID #:15



                                      1   the same time their opposition to dealership defendant’s Motion to Compel
                                      2   Arbitration became due. (See Clayton Decl., ¶ 114, h., and Exh. QQQQ.)
                                      3   Castaneda failed to identify any fact, specific repair or occurrence related to the
                                      4   cause of action against dealership defendant. (See Clayton Decl., ¶ 114, h.) For
                                      5   approximately eight months after suing the dealership defendant, Castaneda
                                      6   conducted no written discovery, did not notice any depositions, nor engage in any
                                      7   motion work related to dealership defendant. (Id.)
                                      8            i. In Santa Clara County Superior Court Case No. 19CV358462,
                                      9   Strategic Legal Practices, the same Plaintiff’s counsel in this matter, represented
                                     10   plaintiff Felipe Luna in suing FCA and dealership defendant Stevens Creek
                                     11   Chrysler Jeep Dodge in his complaint filed on October 6, 2020. (See Clayton Decl.,
Gordon Rees Scully Mansukhani, LLP




                                          ¶ 114, i.) Luna dismissed the dealership defendant from the action on January 25,
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   2021, 15 months after filing his complaint and at the same time his opposition to
                                     14   dealership defendant’s Motion to Compel Arbitration became due. (See Clayton
                                     15   Decl., ¶ 114, i., and Exh. RRRR.) Luna failed to identify any fact, specific repair
                                     16   or occurrence related to the cause of action against dealership defendant. (See
                                     17   Clayton Decl., ¶ 114, i.) For 15 months after suing the dealership defendant, Luna
                                     18   conducted no written discovery, did not notice any depositions, nor engage in any
                                     19   motion work related to dealership defendant. (Id.)
                                     20            j. In Los Angeles County Superior Court Case No. 20STCV26906,
                                     21   Plaintiff’ counsel here represented plaintiff Mo Rahman in suing FCA and
                                     22   dealership defendant Glenn E. Thomas Dodge Chrysler Jeep in their complaint
                                     23   filed July 17, 2020.     (See Clayton Decl., ¶ 114, j.) Rahman dismissed the
                                     24   dealership defendant from the action on February 24, 2021, approximately seven
                                     25   months after filing the complaint and at the same time plaintiff’s opposition to
                                     26   dealership defendant’s Motion to Compel Arbitration came due. (See Clayton
                                     27   Decl., ¶ 114, j., and Exh. SSSS.) Rahman failed to identify any fact, specific repair
                                     28   or occurrence related to the cause of action against dealership defendant. (See

                                                                                  -14-
                                             FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                               U.S.C. §§ 1332, 1441, 1446
                            Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 16 of 17 Page ID #:16



                                      1   Clayton Decl., ¶ 114, j.) For approximately eight months after suing the dealership
                                      2   defendant, Rahman conducted no written discovery, did not notice any depositions,
                                      3   nor engage in any motion work related to dealership defendant. (Id.)
                                      4            k. In Los Angeles County Superior Court Case No. 20STCV28440,
                                      5   Plaintiff’s counsel here represented plaintiff Amir Heshmatpour in suing FCA and
                                      6   dealership defendant Shaver Automotive Group in his complaint filed July 28,
                                      7   2020. (See Clayton Decl., ¶ 114, k.) After the case was transferred to Ventura
                                      8   County, Case No. 56-2020-00547467-CU-BC-VTA, Heshmatpour dismissed the
                                      9   dealership defendant from the action on March 1, 2021, approximately eight
                                     10   months after the filing the complaint and the day before the hearing on Shaver
                                     11   Automotive Group’s ex parte application to stay the case pending the hearing on
Gordon Rees Scully Mansukhani, LLP




                                          Shaver’s Motion to Compel Arbitration. (See Clayton Decl., ¶ 114, k., and Exh.
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   TTTT.) Heshmatpour failed to identify any fact, specific repair or occurrence
                                     14   related to the cause of action against dealership defendant. (See Clayton Decl., ¶
                                     15   114, k.) For approximately eight months after suing the dealership defendant,
                                     16   Heshmatpour conducted no written discovery, did not notice any depositions, nor
                                     17   engage in any motion work related to dealership defendant. (Id.)
                                     18            l. In Los Angeles County Superior Court Case No. 20STCV26826,
                                     19   Plaintiff’s counsel here represented plaintiffs Emmett Boone Jr. and Nel Boone in
                                     20   suing FCA and dealership defendant Hilltop Chrysler Jeep Dodge Ram in their
                                     21   complaint filed July 16, 2020. (See Clayton Decl., ¶ 114, l.) Boone dismissed the
                                     22   dealership defendant from the action on February 4, 2021, approximately seven
                                     23   months after the filing the complaint and the same day that Plaintiffs’ Opposition
                                     24   to Hilltop CDJR’s Motion to Compel Arbitration was due. (See Clayton Decl., ¶
                                     25   114, l., and Exh. UUUU.) Boone failed to identify any fact, specific repair or
                                     26   occurrence related to the cause of action against dealership defendant. (See Clayton
                                     27   Decl., ¶ 114, l.) For approximately seven months after suing the dealership
                                     28

                                                                                  -15-
                                            FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                              U.S.C. §§ 1332, 1441, 1446
                            Case 2:21-cv-03125-PSG-JPR Document 1 Filed 04/12/21 Page 17 of 17 Page ID #:17



                                      1   defendant, Boone conducted no written discovery, did not notice any depositions,
                                      2   nor engage in any motion work related to dealership defendant. (Id.)
                                      3         52.    Here, Plaintiff did not pursue her claim against Cerritos Dodge for the
                                      4   entire sixteen months this dealer was in the case. This includes Plaintiff’s failure
                                      5   to actively litigate her claim against Cerritos Dodge for eleven months prior to the
                                      6   stay of the case, and Plaintiff’s failure to pursue arbitration against Cerritos Dodge
                                      7   for 5 months after the case was stayed. Moreover, Plaintiff waited until after the
                                      8   statutory “one-year removal period” pursuant 18 U.S.C. § 1446(c)(1) before she
                                      9   dismissed Cerritos Dodge from this action. This procedural history evinces “bad
                                     10   faith” and fraudulent joinder in this action.
                                     11         53. Accordingly, the claim against the dealership defendant was only
Gordon Rees Scully Mansukhani, LLP




                                          brought to defeat the claim of diversity and removal to Federal Court. Because
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   Plaintiff’s joinder of Cerritos Dodge was in bad faith, this Court has the
                                     14   jurisdiction to accept this matter, as absent Cerritos Dodge, complete diversity
                                     15   exists for purposes of 28 U.S.C. §1332 jurisdiction.
                                     16   VI.   CONCLUSION
                                     17         54.    Consequently, the State Action may be removed to this Court by FCA
                                     18   in accordance with the provisions of 28 U.S.C. §§ 1332, 1441, and 1446 because:
                                     19   (i) this action is a civil action pending within the jurisdiction of the United States
                                     20   District Court for the Central District of California, (ii) the action is between
                                     21   citizens of different states, and (iii) the amount in controversy exceeds $75,000.00,
                                     22   exclusive of interest and costs.
                                     23

                                     24   Dated: April 12, 2021                   Respectfully submitted,
                                     25                                           /s/ Trina M. Clayton
                                                                                  Spencer P. Hugret
                                     26                                           Amy Maclear
                                                                                  Katherine P. Vilchez
                                     27                                           Trina M. Clayton
                                                                                  Attorneys for Defendant
                                     28                                           FCA US LLC

                                                                                    -16-
                                             FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                                               U.S.C. §§ 1332, 1441, 1446
